UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4486


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE ALBERTO PADRON, a/k/a Mirio Alberto Lopez,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cr-00628-GRA-12)


Submitted:   December 9, 2010             Decided:   January 3, 2011


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert M. Sneed, ROB SNEED LAW FIRM, LLC, Greenville, South
Carolina, for Appellant.    Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose      Alberto    Padron        appeals       the    district     court’s

judgment imposing a sentence of 135 months in prison and 5 years

of    supervised     release      after   he     pled    guilty       to   conspiracy   to

distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1)

(2006).       Padron’s attorney has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting, in his opinion,

there are no meritorious grounds for appeal, but raising the

issue of whether the district court erred in applying a two-

level     enhancement       under     U.S.       Sentencing          Guidelines    Manual

§ 3B1.1(c) (2008).          Padron was notified of his right to file a

pro se supplemental brief but has not done so.                        We affirm.

              We   review    a    sentence       under     a    deferential      abuse-of-

discretion standard.              Gall v. United States, 552 U.S. 38, 51

(2007).       The first step in this review requires us to ensure

that    the    district     court    committed       no        significant    procedural

error,    such     as    improperly       calculating          the    guideline    range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the sentence.                           United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                       We then consider the

substantive reasonableness of the sentence imposed, taking into

account the totality of the circumstances.                           Gall, 552 U.S. at

51.     On appeal, we presume that a sentence within a properly



                                             2
calculated      guideline    range    is    reasonable.           United      States      v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007).

            The    probation   officer          determined      that    Padron’s        base

offense level was thirty-four under USSG § 2D1.1(c)(3) based on

the parties’ stipulation that he was responsible for at least

1.5 kilograms but less than five kilograms of methamphetamine.

The probation officer also determined that he was an organizer,

leader, manager, or supervisor in a criminal activity and added

two offense levels under USSG § 3B1.1(c).                       With a three-level

reduction for acceptance of responsibility, and criminal history

category   I,     Padron’s   guideline          range   was    135     to   168    months.

Neither    party    objected    to    the        presentence      report,         and    the

district court adopted its findings and guideline calculations.

The court sentenced Padron at the low end to 135 months.

            On    appeal,    Padron    contends         that    the    district         court

clearly    erred    in   imposing     the       two-level      increase      under      USSG

§ 3B1.1(c) “by failing to make any factual findings regarding

the enhancement.”        Because Padron did not raise this issue in

the district court, our review is for plain error.                           See United

States v. Lynn, 592 F.3d 572, 577 (4th Cir. 2010).                          To establish

plain error, Padron must show (1) that the district court erred,

(2) that the error is clear and obvious, and (3) that the error

affected his substantial rights.                  See United States v. Olano,

507 U.S. 725, 732-34 (1993).               Even when this burden is met, we

                                            3
have discretion whether to recognize the error, and should not

do   so    unless     the   error    “seriously          affects     the     fairness,

integrity or public reputation of judicial proceedings.”                       Id. at

736 (quotation marks and alterations omitted).                      We have reviewed

the record and conclude that Padron fails to make the required

showing.        As there were no objections, the district court was

permitted to “accept any undisputed portion of the presentence

report as a finding of fact,” Fed. R. Crim. P. 32(i)(3)(A), and

the district court did not plainly err in doing so.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We    therefore    affirm     the    district     court’s       judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.         If the client requests that a petition be

filed,     but    counsel   believes     that     such    a   petition       would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on the client.

             We dispense with oral argument because the facts and

legal     contentions     are   adequately       presented     in     the    materials

before    the     court   and   argument     would   not      aid    the    decisional

process.

                                                                              AFFIRMED

                                         4